HENRY, Associate Justice.
— This was an action of trespass to try title brought by the appellee against the appellants George Shornick and Sam Shornick, and other defendants who have not appealed.
A judgment by default was rendered against appellants, which was *245made final against them and the other defendants upon a trial before the court without a jury, for the land in controversy and costs of suit. The only errors assigned relate to the admission of certain evidence on the trial and to the insufficiency of the evidence to sustain the judgment.
Plaintiff’s petition showed a good cause of action, which was admitted by the default. If there was error in admitting evidence at the trial, appellants not having then objected to it, can not be heard to do so now.
The judgment is affirmed.

A firmed.

Delivered May 9, 1890.